        Case 1:18-cr-00601-PGG Document 333 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                                                ORDER

 DAVID CARDONA-CARDONA,                                         (S1) 18 Cr. 601 (PGG)
 SHERVINGTON LOVELL, and STEVEN
 ANTONIUS,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              In light of the Second Court's ruling in United States v. Alarcon Sanchez, No. 18-

1231, 2020 WL 508496 (2d Cir. Aug. 27, 2020), the parties are directed to file supplemental

briefing on Defendants' motion to dismiss (Dkt. No. 215) by September 4, 2020.

Dated: New York, New York
       August 28, 2020
